Hines, J.
1. To give this court jurisdiction, the judge’s certificate to the bill of exceptions must state that it is true; and for lack of such certification the bill of exceptions will be dismissed. Lawrence v. Monticello, 65 Ga. 298; Parmelee v. Savannah &c. Ry., 72 Ga. 216; American Freehold &c. Co. v. Candler, 80 Ga. 366 (10 S. E. 111); Cade v. DuBose, 125 Ga. 832 (54 S. E. 697); Binyard v. State, 126 Ga. 635 (55 S. E. 498); Grant v. Derrick, 130 Ga. 43 (60 S. E. 157); Prater v. Prater, 140 Ga. 326 (78 S. E. 1008); Houston v. Postell, 141 Ga. 792 (82 S. E. 148); Cartledge v. Ashford, 148 Ga. 589 (97 S. E. 521); Bugg v. Hughs, 151 Ga. 599 (107 S. E. 860); Rountree v. Gibbs, 156 Ga. 170 (118 S. E. 654).
2. This is not such a “want of technical conformity to the statutes or rules regulating the practice in carrying eases to” this court as comes within the scope of the act of Dec. IS, 1893 (Acts 1893, p. 52), now embodied in the Civil Code (1910), § 6147; and this statute will not prevent the *557dismissal of the bill of exceptions for the lack of such certification. Rountree v. Gibbs, supra.
No. 5114.
January 13, 1926.
Maddox, Maddox & Mitchell, for plaintiff.
William K. & Gordon Mann, for defendant.

Writ of error dismissed.


All the Justices concur.